Exhibit 10.28

 

 

 

FARMERS & MERCHANTS NATIONAL BANK OF HAGERSTOWN

 

EXECUTIVE SUPPLEMENTAL INSURANCE PLAN



--------------------------------------------------------------------------------

FARMERS & MERCHANTS NATIONAL BANK OF HAGERSTOWN

 

WHEREAS, Farmers & Merchants National Bank of Hagerstown “Bank” desires to
retain the services of a select group of management personnel and of certain
members of its Board of Directors and recognizes that the loss of the services
of any member of such group would result in a substantial loss to the Bank; and

 

WHEREAS, Farmers & Merchants National Bank of Hagerstown “Bank” desires to
recognize the services rendered in the past and to be rendered in the future by
the members of such group until the respective dates of their retirement;

 

NOW, THEREFORE, Farmers & Merchants National Bank of Hagerstown “Bank” hereby
adopts a Supplemental Insurance Plan for key Executives and Directors as
hereinafter set forth.

 

ARTICLE I—DEFINITIONS

 

1.1 Employer: Farmers & Merchants National Bank of Hagerstown (hereinafter
referred to as the “Bank”), and subsidiary thereof which participates in the
Bank’s Retirement Plan and which employs a Participant, any predecessor
corporation or business, and any corporation or business which was merged into
or consolidated with or substantially all of whose assets were acquired by the
Bank or any successor corporation that elects to continue this Plan.

 

1.2 Participant: A participant shall be Executive of the Bank or Director of the
Bank who is so designated by the Compensation Committee and who has executed an
application for participation pursuant to Article 2.1.

 

1.3 Plan: The Plan shall consist of this document and any amendments thereto.

 

1.4 Insurer: John Hancock Mutual Life Insurance Company.

 

1.5 Spouse: A Participant’s lawful husband or wife, as determined by the laws of
the State of the Participant’s domicile.

 

1.6 Beneficiary: Any person or persons, as designated pursuant to Article 4.4,
to whom any benefits may be payable upon the death of a Participant pursuant to
Article 3.1 or 3.3.

 

1.7

Benefit Commencement Date: The first date of month following the 65th birthday
of the Participant. At the request of the Bank and if a Participant agrees,
service may continue beyond the Participant’s Benefit Commencement date. Such
continued employment shall not affect the Participant’s Benefit Commencement
Date, and only those years of service completed as the first day of Month
following the 65th birthday of the Participant shall be counted toward this
Plan.



--------------------------------------------------------------------------------

1.8 Compensation Committee: The Compensation Committee of the Bank’s Board of
Directors.

 

1.9 Construction: The masculine gender shall be deemed to include the feminine
and neuter genders; the feminine to include the masculine; the singular to
include the plural; and the plural to include the singular; in each case where
appropriate.

 

1.10 Total Disability: Disability or incapacity of a Participant hereunder
during his or her term of service as a Director or an Executive of the Bank
deemed “total disability” shall constitute such incapacity of a Participant as a
result of bodily injury or disease or mental disease that he or she is unable to
perform the routine duties as a Director or Executive of the Bank. However, no
such “total disability” shall be deemed to exist if such “total disability”
results wholly or partially from willfully and intentionally self-inflicted
injury.

 

1.11 Effective date of Plan: January 1, 1983

 

ARTICLE 2—PARTICIPATION

 

2.1 Eligibility for participation in this Plan shall be restricted to those
Executives and Directors who any designated as participants in this Plan by the
Compensation Committee. An Executive or Director so eligible shall become a
Participant by filing with the bank a written application for participation in
forms satisfactory to the Bank within sixty (60) days of the date when he is
first notified in writing that he is eligible to participate. Said application
may, at the option of the Bank be in the form of an application for insurance
coverage pursuant to Article 4.1. If such application is not filed within sixty
(60) day period, participation thereafter shall not be permitted except with the
written approval of the Compensation Committee.

 

2.2 A Participant: A Participant shall continue to be covered by this Plan until
the earliest date on which any of the following events occur:

 

  a. The Participation Agreement is terminated by Mutual Agreement of the Bank,
on the one hand, and Participant on the other hand.

 

  b. The termination of the Participant’s employment for either an act
constituting fraud, dishonesty or intentional damage to the Bank, its property
or personnel not of an immaterial value, or for gross and persistent dereliction
of duty in the employment of the Bank.

 

2.3 Should a Participant’s participation be terminated under Article 2.2, he may
not thereafter be covered by the Plan except upon approval by the Compensation
Committee.



--------------------------------------------------------------------------------

ARTICLE 3—BENEFITS

 

3.1 Death Benefits (Prior to Participant’s Benefit Commencement Date): If a
Participant should die prior to his Benefit Commencement Date, a benefit shall
be payable to the Participant’s Beneficiary in such amount as shall be endorsed
on Schedule A of this plan. Said benefit shall be payable on a monthly basis at
one-twelfth the annual amount and shall be payable for ten (10) years certain
and continuous.

 

A lump sum settlement may be made which will be the equivalent of such payments
then due said Beneficiary.

 

3.2 Supplemental Income Benefit (Benefit Commencement Date): On his Benefit
Commencement Date, A Participant shall be paid by the Bank an annual
supplemental income benefit in such amount as shall be endorsed on Schedule A of
this Plan. Said benefit shall be payable on a monthly basis at one-twelfth the
annual amount and shall be payable during his lifetime for a maximum of ten
(10) years. At the Bank’s sole discretion, but only at the request of the
Participant, an optional form of settlement may be made which will be the
equivalent of said benefit.

 

3.3 Death Benefits (Subsequent to Participant’s Benefit Commencement Date): In
the event that a Participant dies prior to receiving all of the payments to
which he is entitled under the Article 3.2, any installments still due will be
continued to his designated Beneficiary.

 

3.4

Supplemental Income Benefit (Early Benefit Commencement Date): If a Participant
elects Early Retirement under this Plan, commencing with his Early Retirement
Date, he shall be paid an annual supplemental income benefit in an amount as
shall be endorsed on Schedule A of this Plan, less one-half of one percent of
such annual benefit for each month by which his Early Retirement precedes the
month next following his 65th birthday. Said Benefit shall be payable on a
monthly basis at one-twelfth of the annual amount and shall be payable during
his lifetime for a maximum of ten (10) years. In the event that a Participant
dies prior to receiving all of the payments to which he is entitled under this
Article, any installments still due will be continued to his designated
Beneficiary. A lump sum of settlement may be made which will be the equivalent
of such payments then due said Beneficiary.

 

3.5 Disability Benefits: Should a Participant suffer a Total Disability as
defined, his benefits under the Plan shall become fixed in such amount as shall
be endorsed on the Schedule A of this Plan. Should be disabled Participant die
prior to reaching age 65, his Beneficiary shall be entitled to Death Benefits as
provided in Article 3.1. If the disabled Participant should survive to age 65,
he shall be entitled to the benefits provided under Article 3.2, Article 3.3,
and Article 3.4.



--------------------------------------------------------------------------------

3.6 Exclusions: In the event a Participant commits suicide, while sane or
insane, within two (2) years from the date of issue of any life insurance policy
purchased on the life of said Participant pursuant to Article 4.1, or within two
(2) years from the Participant’s date of entry into the Plan if no such policy
was purchased, no benefits shall be payable if, within said two-year period,
fraudulent misrepresentations of any facts material to the application for
insurance hereunder are discovered.

 

ARTICLE 4—INSURANCE

 

4.1 The death benefits provided for under Articles 3.1 and 3.3 may be provided
by the purchase of insurance from the Insurer. The Participant shall cooperate
fully with the Bank by submitting to all necessary medical examinations and by
submitting such information to the Bank or to the Insurer as may be required.

 

4.2 No Participant shall have any rights in, or under any insurance policy
purchased by the Bank pursuant to this plan so long as the Bank is the owner
thereof.

 

4.3 The Insurer shall not be a party to this Plan and shall be governed and
bound only by the terms of insurance contracts issued by it. Nothing in this
Plan shall be constructs to require the Insurer to take action that is
inconsistent with this rules and administrative practices.

 

4.4 Upon applying for participation in the Plan each Participant shall designate
on a form satisfactory to the Bank a Beneficiary or Beneficiaries for any
benefits which may become payable hereunder in the event of his death. Any such
Beneficiary can be changed by a Participant upon giving written notice to the
Bank.

 

The Beneficiary will be the person or persons named in the Beneficiary
designation most recently filed with the Bank and endorsed by the Insurer, if
any, at the time of the Participant’s death.

 

ARTICLE 5—AMENDMENT AND TERMINATION

 

5.1 Although the Bank intends to continue this Plan, it reserves the right to
amend or terminate it at any time, and its continuance is not guaranteed to
persons with whom there is not an executed Participation Agreement in existence.
Bank reserves the right to amend or terminate the plan at any time, except in
respect to persons with whom there is in existence an executed Participation
Agreement.

 

5.2 The Bank shall have the right to amend, discontinue, sell, assign, surrender
or cancel any insurance policy purchased pursuant to Article 4.1.



--------------------------------------------------------------------------------

ARTICLE 6—MISCELLANEOUS

 

6.1 The Plan shall under no circumstances be deemed to have any effect upon the
terms or conditions of employment of any employee of the Bank whether or not he
is a Participant hereunder. The establishment and maintenance of this Plan shall
not be construed as creating or modifying any contract between the Bank and any
of its employees, nor is it in lieu of any other benefits. This Plan shall under
no circumstances be deemed to constitute a contract of insurance.

 

6.2 Participation by any Executive in this Plan shall not give such person the
right to be retained in the employ of the Bank or any right or interest in this
Plan other than as provided herein.

 

6.3 Benefits under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge or encumbrance by any Participant
or Beneficiary and any attempt to do so shall be null and void. Benefits under
this Plan shall not be subject to or liable for the debt, contracts,
liabilities, engagements or torts of any Participant or of any Beneficiary, nor
may the same be subject to attachment or seizure by any creditor of any
Participant or any Beneficiary under any circumstances.

 

6.4 The bank, at its sole discretion, shall have the right to waive any
provisions hereof.

 

6.5 In the event of a Participant’s retirement or death, he or his Beneficiary,
as the case may be, should notify the Bank promptly, and the Bank will then
provide a claimant’s statement form for completion which should be returned to
the Bank, together with an official death certificate, if applicable. In the
event that any claim hereunder is denied, the Bank will provide adequate notice
in writing to such Participant or Beneficiary, setting forth the specific
reasons for such denial and, in addition, the Bank will afford reasonable
opportunity for a full and fair review of those reasons.

 

WITNESS the hands and seals of the parties this 6th day of March, 1984.

 

Attest to Signature

and Corporate Seal:

   

FARMERS & MERCHANTS NATIONAL BANK OF

HAGERSTOWN

/s/ Samuel G. Reel, Jr.     By:   /s/ R. G. Wantz Secretary—Cashier      
President